Citation Nr: 1044822	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected left knee disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to service-connected left knee 
disability.  

3.  Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to service-connected left knee 
disability.  

4.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.  

5.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1984 to August 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2008 
rating decision by the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) that granted increased (10 
percent each) ratings for the Veteran's service-connected 
bilateral knee disabilities, and denied the claims seeking 
service connection.  In his January 2009 Substantive Appeal, the 
Veteran requested a Travel Board hearing; in October 2010 (on the 
date the hearing was scheduled) he withdrew the hearing request.  

The matter of service connection for a low back disability 
as secondary to service-connected left knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.  


FINDINGS OF FACT

1.  A chronic bilateral ankle disability is not shown at any time 
during the pendency of the appeal.  

2.  A chronic bilateral foot disability is not shown at any time 
during the pendency of the appeal.  

3.  Throughout the appeal period, the Veteran's service-connected 
left knee disability has been manifested by painful (but not 
limited to a compensable degree) flexion and X-ray confirmed 
arthritis; instability/subluxation, ankylosis, and compensable 
limitations of extension are not shown.  
4.  Throughout the appeal period, the Veteran's service-connected 
right knee disability has been manifested by painful (but not 
limited to a compensable degree) flexion and X-ray confirmed 
arthritis; instability/subluxation, ankylosis, and compensable 
limitations of extension are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disability, 
including as secondary to a service-connected left knee 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  Service connection for a bilateral foot disability, including 
as secondary to a service-connected left knee disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  A rating in excess of 10 percent for a left knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2010).  

4.  A rating in excess of 10 percent for a right knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Regarding the Veteran's service connection claims, the Veteran 
was advised of VA's duties to notify and assist in the 
development of his claims prior to their initial adjudication.  
An October 2007 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.  

Regarding the Veteran's increased rating claims, in a claim for 
increase, the VCAA requirement is generic notice, that is, notice 
of the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
October 2007 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  An 
August 2010 supplemental statement of the case (SSOC) 
readjudicated the matters.  He has received the general-type 
notice described in Vazquez-Flores, and has had ample opportunity 
to respond/supplement the record.  .

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for a VA examination in February 2008 regarding the ratings for 
bilateral knee disabilities.  The examination is adequate for 
rating purposes, as it considered the evidence of record, noted 
the history of the disability, and included a thorough physical 
examination of the Veteran and notation of all clinical findings 
necessary for proper determinations in the matters.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  He has not identified any 
pertinent evidence that remains outstanding.  

The Veteran was not afforded a VA examination regarding his 
claims for service connection for bilateral ankle and bilateral 
foot disabilities.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  As there is no 
competent evidence showing (or suggesting) that the Veteran has a 
chronic bilateral ankle or bilateral foot disability, or that any 
such disability was manifested in service, or might be related to 
service or to a service-connected knee disability, even the "low 
threshold" standard as to when a VA examination/medical opinion 
is necessary endorsed by the United States Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 
79. 83 (2006), is not met.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claims.  

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. 
App. 1 (1999).  

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the United States Court of Appeals for the Federal Circuit, 
which has stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran actually 
has the disability or disabilities for which service connection 
is sought, specifically bilateral ankle and foot disabilities, 
claimed as secondary to his service-connected left knee 
disability.  

It is neither shown by the record, nor alleged, that the Veteran 
has bilateral ankle and/or foot disabilities that are directly 
related to his active service; the instant claims are based 
strictly on a secondary service connection theory of entitlement.  

Service connection has been established for a knee disability.  
However, there is no competent evidence of a current diagnosis of 
bilateral ankle and/or foot disabilities.  While the Veteran is 
competent to testify as to symptoms he experiences, he is not 
competent to establish by his own opinion that there is 
underlying pathology for the symptoms, or that any such pathology 
might be related to his service-connected knee disability.  Those 
are medical questions incapable of resolution by lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Notably, the Veteran has not indicated what symptoms he is 
experiencing relating to his bilateral ankle and/or foot 
disabilities.  In the absence of any competent evidence that he 
has a chronic disability of either ankle or either foot, he has 
not presented a valid claim of service connection for such 
disabilities.  See Brammer, 3 Vet. App. at 225.  Consequently, 
his appeal in these matters must be denied.  

Increased Rating

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection for bilateral patellofemoral pain syndrome, 
rated 0 percent was granted by a March 1994 rating decision  

There is no specific diagnostic code for patellofemoral pain 
syndrome.  Consequently, the Veteran's service-connected 
bilateral knee disabilities must be rated by analogy.  See 
38 C.F.R. § 4.20.  The RO has selected Code 5260 (for limitation 
of flexion) as the most appropriate analogous code.  The Board 
observes that when service connection was originally granted, it 
was on the basis of a September 1993 VA examination that found 
degenerative changes (and subsequent examination revealed some 
(but noncompensable) limitation of motion).  Consequently, the 
Board finds that the more appropriate rating by analogy in this 
case is under Code 5003 (for noncompensable limitation of motion 
with degenerative arthritis substantiated by X-ray findings).  

Arthritis shown by X-ray is rated based on limitation of motion 
of the affected part under the appropriate code for the affected 
joint.  When there is arthritis with at least some limitation of 
motion, but which would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be assigned 
for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 0 
percent rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Recurrent subluxation or lateral instability of a knee is rated 
10 percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Code 5003 
and 5257, while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  VAOPGCPREC 23-97 
(July 1997); VAOPGCPREC 9-98 (August 1998).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has not assigned 
staged ratings for the Veteran's right and left knee 
disabilities; 10 percent ratings have been assigned for the 
entire appeal period.  As the rating currently assigned 
encompasses the greatest level of impairment shown during the 
appeal period, staged increased ratings are not indicated.  

As the Veteran's bilateral knee disabilities are each currently 
rated 10 percent, the focus is on the criteria that would provide 
for (at least) the next higher 20 percent rating.  

The Board notes that the Veteran has alleged that the February 
2008 VA examination was less than adequate.  Specifically, in his 
September 2010 VA Form 646, Statement of Accredited 
Representative, the Veteran alleged that the February 2008 
examiner did not address his levels of pain in his bilateral knee 
disabilities.  The Board has reviewed the report of that 
examination and finds it entirely satisfactory for the purpose of 
rating the disabilities at issue.  The Veteran's complaints (and 
description of associated functional limitations) were elicited.  
The examiner reported clinical findings in sufficient detail to 
address all potentially applicable rating criteria.  Finally, the 
examiner specifically elicited from the Veteran his levels of 
pain (contrary to the Veteran's allegations).  

On February 2008 VA examination, the Veteran complained of 
bilateral knee weakness, stiffness, swelling, giving way, and 
locking; he denied lack of endurance, fatigability, and 
dislocation.  He reported he has pain (described as aching and 
sticking) that occurs eight times per week, lasting for an hour 
each time.  He reported the pain was a 6 (on a scale to 10), 
triggered by physical activity, and relieved by rest.  

On physical examination, the Veteran's posture was within normal 
limits; his gait was abnormal, limping on left foot secondary to 
foot injury.  Examination of the feet did not reveal any signs of 
abnormal weight bearing or breakdown, callosities or any unusual 
shoe pattern.  He denied the need of any assistive device for 
ambulation.  Range of motion was from 0 to 130 degrees flexion, 
bilaterally (with pain).  Both knees revealed tenderness and 
crepitus; there was no edema, effusion, weakness, guarding of 
movement, or subluxation.  There was also no genu recurvatum or 
locking pain of either knee.  Anterior and posterior cruciate 
ligaments stability testing, medial and lateral collateral 
ligaments stability testing, and medial and lateral meniscus 
testing of the right and left knees were within normal limits.  
The examiner opined that joint function of the right and left 
knee was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  X-
rays revealed bilateral "[b]ifid patella."  The diagnoses were 
bilateral knee patellar femoral pain syndrome and bilateral knee 
bifid patella.  The examiner opined that the effect of the 
Veteran's bilateral knee disability on daily activity was mild.  

Examination has not shown left or right knee flexion to be less 
than 130 degrees (even with limitation due to pain/on use 
considered).  Consequently, a compensable rating under Code 5260 
is not warranted.  Furthermore, left and right knee extension was 
reported to 0 degrees.  Consequently, a compensable rating under 
Code 5261 is not warranted.  

While the Veteran reported giving way and locking of both knees 
on February 2008 VA examination, the examiner found that anterior 
and posterior cruciate ligaments stability testing, medial and 
lateral collateral ligaments stability testing, and medial and 
lateral meniscus testing of the right and left knees were within 
normal limits.  Consequently, a compensable rating under Code 
5257 is not warranted.  See 38 C.F.R. § 4.31.

Having considered the Veteran's claim based on all potentially 
applicable criteria, the Board finds that the ratings currently 
assigned (10 percent, each under Code 5003) encompasses the 
greatest level of impairment shown.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence of symptoms and/or impairment due to the Veteran's 
bilateral knee disability that are not encompassed by the 10 
percent ratings assigned.  Therefore, the schedular criteria are 
not inadequate, and  referral for extraschedular consideration is 
not warranted.   See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  Finally, the Board notes that the Veteran has 
not alleged unemployability due to his bilateral knee disability, 
and the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a bilateral ankle disability, claimed as 
secondary to a service-connected left knee disability, is denied.  

Service connection for a bilateral foot disability, claimed as 
secondary to a service-connected left knee disability, is denied.  

A rating in excess of 10 percent for a left knee disability is 
denied.  

A rating in excess of 10 percent for a right knee disability is 
denied.  
REMAND

The Veteran also seeks service connection for a low back 
disability.  The Veteran's theory of entitlement is entirely one 
of secondary service connection.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a claim 
seeking service connection a VA medical examination is necessary 
when there is (1) competent evidence of a current disability, and 
(2) evidence that an event, injury, or disease occurred in 
service or establishing certain diseases manifested during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient medical evidence on file for the Secretary 
to make a decision on the claim.  The Court held that the 
determination as to when a VA examination/medical opinion is 
necessary is a "low threshold" requirement.  

Here, there is evidence from Group Health Cooperative showing a 
complaint of low back pain in July 1993, suggesting there may be 
an underlying low back disability.  Furthermore, the Veteran has 
service-connected bilateral knee disability.  The "low 
threshold" requirement under McLendon is met.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an orthopedic 
examination of the Veteran to determine 
whether the Veteran has a chronic low back 
disability, and if so its nature and likely 
etiology.  The examiner must review the 
Veteran's claims file in conjunction with the 
examination.  Based on such review and 
examination of the Veteran, the examiner 
should provide an opinion responding to the 
following:

(a)	Does the Veteran have a chronic low 
back disability?  If so, please identify 
such disability(ies) (by medical 
diagnosis(es). 
(b)	If the response to (a) is 
affirmative, for each chronic low back 
disability diagnosed please indicate 
whether it is at least as likely as not (a 
50 percent or better probability) that 
such is related to (was caused or 
aggravated by) the Veteran's service-
connected knee disability.  

The examiner must explain the rationale for 
all opinions.  

2.  The RO should then readjudicate the 
Veteran's claim.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


